 

Exhibit 10.2(a)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

MASTER SERVICES AGREEMENT

This Master Services Agreement (the “Agreement”) is made and entered into as of
February 27, 2015 (the “Effective Date”), by and between [***], with offices at
[***] (together with its Affiliates, “[***]”) and Coherus BioSciences, Inc.,
with offices at 201 Redwood Shores Parkway Suite 200 Redwood City, CA 94065
(“Sponsor”), both hereinafter referred to as the “Parties”.

 

For purposes of this Agreement, “Affiliates” means any entity that controls, is
controlled by or is under common control with, that Party. “Control” means the
possession, directly or indirectly, of at least 50% of the share capital or
voting rights or of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting securities,
by contract or otherwise.

 

WHEREAS, Sponsor is engaged in the research and development of pharmaceutical
products;

WHEREAS, [***] is engaged in providing services to pharmaceutical manufacturers
in support of their clinical research and product development activities;

WHEREAS, Sponsor wishes to retain [***], from time to time, to assist in certain
product development activities relating to certain of Sponsor’s clinical studies
(each of which shall be referred to as a “Study”); and

WHEREAS, Sponsor agrees to compensate [***] for its services.

NOW THEREFORE, in consideration of the premises and the mutual promises and
undertakings herein contained, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1.0SERVICES

 

[***], itself or through one of its Affiliates (if applicable) hereby agrees to
perform the services (the “Services”) in accordance with the terms of this
Agreement and any associated Work Order(s) (as hereinafter defined).  In the
event that Sponsor requires the performance of Services, it shall enter into a
Work Order, defined as a separate written agreement between Sponsor and [***],
specifying the basic parameters of a project, including, without limitation, the
assumptions, the costs, payment schedule, and the time period for completing a
project, or, as applicable, other Services to be performed by [***] for Sponsor
(the “Work Order”).  The Work Order shall be in form as attached hereto as
Exhibit A and shall reference this Agreement and incorporate these terms.  To
the extent any term or provision of a Work Order conflict with the terms and
provisions of this Agreement, the terms and provisions of this Agreement shall
prevail, except to the extent the Parties agree, or the applicable Work Order
expressly and specifically states an intent to supersede this Agreement on a
specific matter.

1.1Performance

[***] shall use its commercially reasonable efforts to perform the Services
within the estimated time frame set forth in Attachment D of the applicable Work
Order.  Such time estimate assumes[***], and to the extent that the Services are
delayed due to [***], such time estimates shall be subject to adjustment and
resulting costs, as to be agreed to by the Parties in writing.




 

--------------------------------------------------------------------------------

 

1.2Compliance with Laws/Agreements

The Parties shall perform their obligations under this Agreement and each Work
Order in accordance with the terms of this Agreement, the applicable Work Order,
applicable provisions of the Study protocol, agreed upon Standard Operating
Procedures, the current Guidelines for Good Clinical Practice, the Declaration
of Helsinki of the 41st World Medical Assembly, South Africa 1996 as amended,
and all other applicable laws and regulations.

The Parties and their respective owners, officers, directors, employees or
agents have not and shall not pay, give, offer or promise to pay or give, or
authorize the payment, directly or indirectly, of any money or anything of value
to any foreign government official or employee (including employees of
state-owned institutions), for the purpose of (i) influencing any act or
decision of such official or of such government, (ii) inducing that person to do
or omit doing any act in violation of his or her lawful duty, (iii) securing an
improper advantage, or (iv) influencing such official to use his influence with
the government to effect or influence the decision of such government, in order
to assist Sponsor or [***] in obtaining or retaining business for or with or
directing business to any person.

Each Party agrees to comply with all applicable anticorruption laws, rules and
regulations.  The Parties agree to reasonably cooperate with each other’s
diligence efforts in order to satisfy each Party’s obligations under the United
States Foreign Corrupt Practices Act, as amended (“FCPA”), the UK Bribery Act
and any implementing legislation under the OECD Convention Against Bribery of
Foreign Government Officials in International Business Transactions.  Each Party
represents, warrants and covenants that it maintains adequate internal controls
and accurate books and records to the extent required in order to comply with
applicable anti-corruption laws.

1.3Transfer of Obligations

Each Work Order shall constitute a unique agreement and shall stand alone with
respect to any other Work Order entered into under this Agreement. As required
under Title 21 CFR Part 312.52, the Parties shall document in writing the
transfer by Sponsor to [***] of any of Sponsor’s responsibilities under Title 21
CFR Part 312, Subpart D. Notwithstanding the foregoing, Sponsor will retain the
ultimate authority and control over and responsibility for each Study.  

1.4Changes

The terms of a Work Order may be amended or modified by mutual written agreement
of [***] and Sponsor.  Sponsor may request changes to a Work Order or, if [***]
believes a change in the scope or scale of Services is necessary or advisable
based on changes to mutual assumptions upon which a Work Order, and/or timelines
were made, [***] shall so advise Sponsor.  In either case, the Parties will
[***] and negotiate and execute [***] a proposed change order (“Change Order”)
to the applicable Work Order [***] days. The Change Order shall be substantially
in the form set forth in Exhibit B.  In the event [***] provides additional
services or expends resources at Sponsor’s written request and in strict
accordance with Sponsor’s requirements, in the absence of a Change Order,
Sponsor will compensate and/or reimburse [***] for all reasonable fees and
reasonable costs incurred.

2.0WORK PRODUCT

During the term of each Work Order, [***] shall maintain all materials and all
other data or documents included in the Trial Master File obtained or generated
by [***] in the course of providing the relevant Services in accordance with
[***]’s standard operating procedures, including all computerized records and
files (“Work Product”), in a secure area reasonably protected from fire, theft
and destruction.  At the expiration or termination of a Work Order and subject
to satisfaction of the Parties’ obligations thereunder, Sponsor shall provide
[***] with written instructions as to the disposition of the Work Product
created under that Work Order.  Such written instructions will provide that
[***] (a) deliver the Work Product, in the form in which [***] currently holds
them,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------

 

to a designated Sponsor location or to such other entity or at such other
address as Sponsor may specify, (b) retain the materials for the period of time
specified in the Work Order, or (c) destroy all such materials except for those
which [***] is required by law or regulation to store or maintain. Upon
expiration or termination of a Work Order, any storage, destruction or shipping
costs or services relating to such disposition of the Work Product will be
[***]. Notwithstanding the foregoing, [***] may retain copies of any portion of
the Work Product as may be reasonably necessary for regulatory or insurance
purposes and one electronic, archival backup copy in accordance with [***]’s
Data Retention Policy, subject to its ongoing obligation to maintain the
confidentiality of such materials.

 

3.0PAYMENT AND COMPENSATION

The Parties agree that the fees and other reimbursements that [***] will receive
for performing the Services hereunder will be outlined in each Work Order and
are subject to the following terms and conditions.  

 

3.1Compensation for Services

 

As compensation for providing the Services, Sponsor shall pay [***] in
accordance with the terms in this Agreement and each applicable Work
Order.  Each Work Order will include as attachments a Study budget containing
[***]’s estimated service fees and Pass-through Expenses (the “Budget”), a
payment schedule (the “Payment Schedule”) and a timeline showing performance
milestones (the “Timeline”).

 

3.2Pass-through Expenses

 

Sponsor will reimburse [***] for [***], exclusive of grant payments (described
below), incurred by [***] as identified in the Budget or otherwise approved by
the Sponsor which [***] will invoice to the Sponsor without mark-up
(“Pass-through Expenses”).  Pass-through Expenses shall include, but shall not
be limited to [***].

 

3.3Invoices

[***] shall submit a reasonably detailed separate invoice by email to Sponsor
([***]) on a monthly basis for Services, Pass Through Expenses and
Investigator/Institution Fees with appropriate supporting summary documentation.
[***].  [***] shall retain original receipts for review by Sponsor upon
Sponsor’s written request.  

3.4Payment Terms

Sponsor agrees to pay for Services and Pass-through Expenses in accordance with
the Payment Schedule outlined in each Work Order or associated Change
Order.  Sponsor will pay for all Services, Pass-through Expenses and other
invoiced items within [***] days of receipt of an invoice.  All payments will be
made in the currency noted in the Work Order.  All fees for Services and
Pass-through Expenses under this Agreement are stated [***]. [***].  

Payments shall be made by Sponsor via wire transfer or check (at Coherus’s
option) with the address/wiring instructions set forth in the applicable Work
Order.

3.5Project Delays

In the event Sponsor delays, suspends or places a hold on the Study for any
reason, Sponsor shall promptly provide [***] with written notice of such delay,
hold or suspension, and Sponsor and [***] will, within [***] days of such
notice, agree on appropriate revisions to the applicable Work Order and each
Party will complete its respective duties and obligations as described in any
resulting Change Order.  During the period following [***]’s receipt of
Sponsor’s notice of delay, hold or suspension, Sponsor will [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------

 

In the event that a Study is delayed or placed on-hold for more than [***] days,
Sponsor shall have the right to retain[***] all [***] for the duration of the
delay or on-hold period.  If Sponsor does not wish to retain any [***] for the
duration of the delay or on-hold period, [***] shall have the right to
reallocate any and all [***] after such [***] day period. If the delay or
on-hold period continues for [***], either Party may, by provision of written
notice, terminate the applicable Work Order.

3.6Currency Management

For service fees, the bid currencies will be tracked and managed against the
contract currency established in each Work Order.  At the end of each calendar
quarter, a currency review may occur to assess the impact of currency
fluctuation by comparing the actual average exchange rate(s) [***] to the
currency exchange rate(s) set out in the Work Order  If the actual average
exchange rate differs (up or down) by more than [***] from the currency exchange
rate(s) in  the applicable Work Order, [***] will apply this percent difference
against the amounts invoiced for fees [***]. Such currency exchange rate
adjustment will be added (currency loss) or subtracted (currency gain) against
the next invoice issued to Sponsor.  If more than one bid currency is being
tracked, the currency fluctuation review will compare [***] set out in the
applicable Work Order.

3.7Disputed Invoices

In the event Sponsor disputes one or more items in an invoice, Sponsor will
notify [***] in writing within [***] days of receipt of the invoice and such
notice shall contain [***].  [***] will respond to Sponsor within [***] days of
receipt of the notification.  This written communication pattern will continue
[***].  Sponsor shall pay the undisputed portion of the invoice in accordance
with the payment terms and shall [***] pay the disputed amount within [***] days
of resolution of the dispute.  In the event the Parties are unable to reach a
satisfactory resolution within [***] days of the original invoice, either Party
may [***].

4.0THIRD PARTY AGREEMENTS

[***] may contract with various third parties to perform part of the Services
provided that the party agrees in writing to be bound by terms regarding
maintaining the confidentiality of proprietary information, and regarding
ownership of intellectual property in connection with the Services; provided,
however that any subcontracting shall not relieve [***] of its obligations
hereunder and [***] hereby agrees to manage the performance of any permitted
assignee or subcontractor.  For purposes of this Agreement, subcontractors do
not include [***], provided that [***]’s agreement with any such third party
vendor includes a provision making Sponsor an intended third party beneficiary
of the agreement with a right to enforce [***]’s rights under the
agreement.  Liability of [***] to Sponsor with respect to such third party
vendors shall be [***]; however, [***] shall provide to Sponsor any amounts that
[***] may recover from such vendors as a result of any error or service failure
on the part of such vendors in connection with Services under this Agreement.

 

If Sponsor requests that [***] use a particular third party and [***] does not
wish to contract with that third party based upon [***], then Sponsor shall
contract directly with such provider (a “Sponsor Designated Vendor”) and, unless
otherwise agreed in writing, [***] will have no responsibility for the
selection, instruction or supervision of such Sponsor Designated Vendor.

 

4.1Institutions/Investigators

 

[***]’s Services under a Work Order may include identifying potential medical
institutions (“Institutions”) or clinical investigators (“Investigators”)
(Institutions and Investigators together, the “Sites”) and/or negotiating,
executing and/or administering contracts with such parties which will govern
their participation in the Study

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------

 

(“Clinical Trial Agreements”). If, pursuant to a Work Order, Sponsor delegates
to [***] the responsibility for negotiating and/or executing Clinical Trial
Agreements, the following provisions will apply:

(a)

Sponsor may provide [***] with a list of suggested Sites to be recruited by
[***] for a Study.  [***] shall notify Sponsor in writing as to any listed Site
with which [***] does not wish to contract.

(b)

Selection of all Sites will be subject to approval by Sponsor prior to
initiation of any Study-related activities involving that Site or the start of
any negotiations with such Site.

(c)

The Clinical Trial Agreement used with each Site will be in a form approved in
advance by Sponsor.

(d)

In the event that local law prohibits Sponsor from being a party to a Clinical
Trial Agreement, Sponsor (a) shall have the right to approve the Clinical Trial
Agreement template; (b) shall be a named third-party beneficiary to each
Clinical Trial Agreement if possible; and (c) shall have the right but no
obligation to approve all finalized Clinical Trial Agreements prior to execution
by [***].

(e)

If a Site requests indemnification from Sponsor, standard indemnification
language, generated by the Sponsor, will be provided to the Site.  If the Site
requests changes to the standard language, [***] will negotiate with the Site on
Sponsor’s behalf and, if agreed, Sponsor will issue a letter of indemnification
directly to the Site.  Sponsor acknowledges that [***]. In addition, [***].

(f)

The Sponsor may elect that grant payments to Sites be administered on its behalf
by [***], acting solely as payment agent unless otherwise agreed to by [***] in
writing.  [***] shall distribute all payments to Sites according to the
provisions of the applicable Clinical Trial Agreement and Work Order. Sponsor
acknowledges and agrees that [***] will manage all administration of payments or
other obligations to Sites for Services rendered in connection with relevant
Studies solely out of funds provided to [***] from Sponsor for this specific
purpose.  Furthermore, Sponsor acknowledges and agrees that [***] intends to
maintain a cash neutral policy with regard to Site payments. In the event [***]
or the Sites incur bank fees with respect to the remittance of these grant
payments, such fees will be borne by [***].  All payments to Sites and any
associated bank fees will be made by [***] solely from the funds that have been
specifically provided by Sponsor to [***] for this purpose and not from [***]
funds.  [***].

The Parties acknowledge and agree that, for the purposes of this Agreement or
any Work Order, Sites shall not be considered as employees, agents or
subcontractors of [***] and that Sites will be required to exercise their own
independent medical judgement.  [***]’s responsibilities with respect to Sites
shall be limited to those specifically set forth in the applicable Work Order.

 

5.0CONFIDENTIAL INFORMATION

The Parties acknowledge and agree that in the course of performing Services
hereunder, either Party may be exposed to or be given confidential or
proprietary information of the other Party.  Confidential Information shall mean
all confidential information disclosed by or on behalf of a Party pursuant to
this Agreement and/or that certain Mutual Nondisclosure Agreement entered into
by the Parties on July 16, 2014 (“Confidential Information”).  The Parties agree
to hold all Confidential Information in secrecy during the term of this
Agreement and for a period of [***] years from the date of disclosure hereof and
shall disclose Confidential Information to third parties only on a need-to-know
basis.  Without limiting the generality of the foregoing, Confidential
Information shall include, without limitation, all commercial, technical,
scientific, or medical information, trade secrets, know-how, financial
information, protocols, brochures, formulations, research and development
programs and strategies, methodology, testing techniques, analytical test
method, test samples and prototypes, information gathered or viewed during a
site visit, audit or inspection of a Party, analyses, software,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------

 

source codes and technological or other know-how.  All information or data
collected or otherwise generated by a Party directly in providing the Services
pursuant to this Agreement and or a Work Order shall be Sponsor’s Confidential
Information.  Confidential Information shall be deemed to be all such
information given by the disclosing Party to the receiving Party except for
information which is (i) publicly available or later becomes publicly available
through no fault of the receiving Party; (ii) obtained by the receiving Party
from a third Party entitled to disclose it; (iii) already in possession of the
receiving Party as indicated in its written records; (iv) independently
developed by the receiving Party without use of the Confidential Information; or
(v) required by any law, rule, regulation, order, decision, decree, or subpoena
or other judicial, administrative, or legal process to be disclosed.

 

The receiving Party shall use the disclosing Party’s Confidential Information
only for purposes set forth in the Agreement and the applicable Work Order and
shall disclose Confidential Information only to its employees, Affiliates,
agents, third party vendors, investigators, consultants and subcontractors who
have a need to know.  The terms and conditions of this Agreement and any Work
Order shall be deemed Confidential Information.

 

Both Parties shall ensure that all of its officers, employees, consultants,
agents, investigators or contractors who receive such Confidential Information
understand and shall be bound by a binding written agreement to confidentiality
and non-use provisions at least as stringent as the confidentiality and non-use
obligations in this Agreement.

 

Unless otherwise agreed in writing, within [***] days after the termination of
the Agreement or the written request by the disclosing Party, and if the
disclosing Party is Sponsor, Sponsor’s payment of all outstanding invoices, the
receiving Party shall return to the disclosing Party all Confidential
Information in documentary or permanent form including any and all copies
thereof, except for one archival copy that the receiving Party can keep for its
records (which may be electronic).

 

The Parties agree that each Party is and shall remain the exclusive owner of its
Confidential Information and all patent, copyright, trade secret and other
intellectual property rights therein unless and until a further agreement is
executed.The Parties acknowledge that any violation of the terms of this Section
5 may result in irreparable injury and damage to disclosing Party that is not
adequately compensable in money damages, and for which disclosing Party may have
no adequate remedy at law.  Accordingly,  the receiving Party agrees that the
disclosing Party shall be entitled to seek (without waiving any additional
rights or remedies, including monetary damages, otherwise available to the
disclosing Party at law, in equity, or by statute) preliminary and permanent
injunctive relief in the event of a breach or intended or threatened breach by
the receiving Party.  

 

6.0OWNERSHIP OF DATA AND INTELLECTUAL PROPERTY

Any invention, discovery, or improvement directly related to Sponsor’s products
or technology which is conceived or reduced to practice as a direct consequence
of [***]’s performance of the Services hereunder, which inextricably incorporate
Work Product (defined below) and/or Sponsor Confidential Information (the
“Inventions”) is Sponsor’s property and shall be used by Sponsor as Sponsor
deems appropriate. [***] hereby assigns to Sponsor any and all right, title and
interest in Sponsor’s Inventions.  [***] agrees to execute and have executed
assignments of the Inventions to Sponsor, along with other documents that are
necessary or helpful to Sponsor in filing patent applications, or which may
relate to any litigation or interference and/or controversy in connection
therewith.  The entire control, prosecution, and conduct of any patent
application filed by Sponsor shall be outside the jurisdiction of and without
expense to [***] and its officers, employees, representatives and agents.  [***]
acknowledges that Sponsor has the exclusive right to file patent applications in
connection with the Inventions.  [***] warrants that neither it, nor its
employees, agents and representatives, will prevent Sponsor from filing patent
applications for, or from applying the results of the research carried out for
Sponsor hereunder.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------

 

All reports, data, technical information, original works of authorship and all
other information, furnished by or on behalf of Sponsor, or created specifically
for Sponsor as a deliverable under a Work Order (“Work Product”), shall be the
sole property of Sponsor.  Nothing under this Section or any other Section of
this Agreement shall be construed as (i) granting to any Party any rights under
any patent, copyright or other intellectual property right of the other Party
(ii) granting to any Party any rights in or to the Confidential Information of
the other Party other than the limited right to use such Confidential
Information solely for the purposes expressly permitted by Section 5 of this
Agreement.

 

Sponsor acknowledges that all computer programs, applications, algorithms,
databases, methods, techniques, processes and other materials and ideas used by
[***] in performance of the work under this Agreement, and not supplied to [***]
by Sponsor (“[***] Works”), are the exclusive property of [***] or its
licensors. Sponsor agrees that any improvements, alterations or enhancements to
the [***] Works during the term of this Agreement or the Study shall be the sole
property of [***].  Subject to Section 5 hereof, in no event shall [***] be
precluded from use of its general knowledge, skills and experience, and any of
its ideas, concepts, know-how and techniques used or developed by it in the
course of providing Services under this Agreement.

7.0TERM AND TERMINATION

7.1Term

This Agreement shall commence on the Effective Date and, unless otherwise
terminated, shall continue until the later of three (3) years from the Effective
Date or the final payment is received for all Work Orders entered into pursuant
hereto. Termination of a Work Order shall not affect any other Work Order; each
Work Order shall continue in full force and effect until its expiration date or
final payment is received, unless specifically earlier terminated in accordance
with the terms of this Agreement or the terms of that Work Order.

7.2Termination for Material Breach

In the event that either Party commits a material breach in any of the terms or
conditions of this Agreement or a Work Order, and that Party fails to cure the
breach within thirty (30) days after receipt of notice of the default or breach
from the other Party, the Party giving notice may, at its option, immediately
terminate this Agreement, or the Work Order, as applicable, at the end of the
30-day period.  For the avoidance of doubt, [***].

7.3Termination by Sponsor without Cause

Sponsor shall have the right to terminate this Agreement or a Work Order (for
other than breach by [***]) at any time by giving appropriate written notice at
least ninety (90) days prior to the desired termination date.

7.4Termination by [***] without Cause

[***] shall have the right to terminate this Agreement (for other than breach by
Sponsor) at any time by giving appropriate written notice at least ninety (90)
days prior to the desired termination date provided, however, if [***]
terminates this Agreement while any Work Order remains in effect, the terms of
this Agreement will continue in force until [***] has completed the Services
under the applicable Work Order and has received full payment therefor.

7.5Termination for Other Reasons

Sponsor shall have the right to terminate a Work Order effective immediately due
to patient safety by giving written notice to [***].  Either Party shall have
the right to terminate this Agreement and/or one or more Work Orders at any time
upon receipt of written notice to the other Party, if the other Party shall be
adjudicated

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------

 

insolvent or shall petition for or consent to any relief under any insolvency,
re-organization, receivership, liquidation, compromise, or any moratorium
statute, whether now or hereafter in effect, or shall make an assignment for the
benefit of its creditors, or shall petition for the appointment of a receiver,
liquidator, trustee, or custodian for all or a substantial part of its assets,
or if a receiver, liquidator, trustee or custodian is appointed for all or a
substantial part of its assets and is not discharged within thirty (30) days
after the date of such appointment. In the event that any of the above events
occur, that Party shall immediately notify the other, in writing, of its
occurrence.

7.6Termination Procedures

Upon termination of this Agreement or any Work Order, the Parties will
reasonably cooperate with each other to provide for an orderly cessation of
[***]’s Services.  [***] shall [***] minimize costs associated with the
cessation of the Services.  In the event a Work Order is terminated, [***] shall
[***].  In addition, Sponsor shall [***].  If a Study, Work Order, or the
Agreement is cancelled or terminated before the Services have been performed
completely, [***].  .

8.0DEBARMENT CERTIFICATION

[***] certifies that it has not been debarred under Section 306 of the Federal
Food, Drug, and Cosmetic Act, 21 U.S.C. §335a(a) or (b) or any equivalent local
law or regulation.  In the event that [***] becomes debarred, [***] agrees to
notify Sponsor immediately.

[***] certifies that it has not and will not use in any capacity the services of
any individual, corporation, partnership, or association which has been debarred
under Section 306 of the Federal Food, Drug and Cosmetic Act, 21 U.S.C §335a (a)
or (b) or any equivalent local law or regulation.  In the event that [***]
becomes aware of or receives notice of the debarment of any individual,
corporation, partnership, or association providing services to [***], which
relate to the Services being provided under this Agreement, [***] agrees to
notify Sponsor immediately.

9.0RECORDS, AUDITS AND INSPECTIONS

 

9.1Records

 

[***] shall maintain complete and accurate financial records relating to its
performance of the Services and Pass-through Expenses incurred in connection
therewith for a period of [***] years or such later period as required by law.  

9.2Audits by Sponsor

 

During the term of each Work Order, [***] will permit representatives of Sponsor
[***] to examine, at a reasonable time during normal business hours, subject to
at least [***] days prior written notice to [***], and at Sponsor’s sole cost
and expense: (i) the facilities where the Services are being, will be or have
been conducted; (ii) related Study documentation; and (iii) any other relevant
information necessary for Sponsor to confirm that the Services are being or will
be or have been conducted in conformance with applicable standard operating
procedures, the specific Work Orders, this Agreement, and in compliance with
applicable laws and regulations.  [***] will provide copies of any materials
reasonably requested by Sponsor during such inspection.  

 

9.3Inspection by Regulatory Authorities

 

During the term of each Work Order, each Party will permit regulatory
authorities to examine: (i) the facilities where the Services are being
conducted; (ii) Study documentation; and (iii) any other relevant information,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------

 

including information that may be designated by one or both of the Parties as
confidential, reasonably necessary for regulatory authorities to confirm that
the Services are being conducted in compliance with applicable laws and
regulations.  Each Party will immediately notify the other if any regulatory
authority schedules, or without scheduling, begins an inspection that relates to
the Services or the Parties’ respective obligations hereunder. [***] (i) shall
forward to Sponsor within [***] day any correspondence to such inquiry or
inspection, (ii) promptly notify Sponsor of any results of any such inquiry or
inspection, including requested actions and (iii) Sponsor shall have the
opportunity to have a representative present during any inspections where such
regulatory or government authority does not object and to comment on proposed
responses given to the FDA or other regulatory or government authority prior to
communication to the regulatory authority.

10.0INDEMNIFICATION

10.1Indemnification by [***]

[***] shall indemnify Sponsor and its officers, directors, employees and agents
from any loss, damage, cost or expense (including reasonable attorney’s fees)
arising from any third party claim, demand, assessment, action, suit or
proceeding (a “Claim”) caused by [***]  (i) negligence or intentional
misconduct, (ii) material violation of any law or regulation in the performance
of the Services and/or (iii) a material breach of this Agreement or a Work
Order, all  except to the extent  such Claim is caused by Sponsor’s negligence
or wilful misconduct.

 

10.2Indemnification by Sponsor

 

Sponsor shall indemnify [***] and its Affiliates and their respective officers,
directors, employees and agents (the “[***] Group”) arising out of any Claim
arising from   (i) [***] performance of the Services or its obligations under
this Agreement, the applicable Work Order, or any protocol related thereto, (ii)
the Study drug’s harmful or otherwise adverse effect, including, without
limitation, a Claim based upon the consumption, sale, distribution or marketing
of any substance, including the Study drug, (iii) [***] other than [***] or its
agents’ materials, Study drugs, study data, and study records (“Materials”);
(iv) Sponsor’s subsequent use, failure to use, disclose or failure to disclose
the results of the Services; or (v) the material breach of this Agreement or the
applicable Work Order, or the negligence or intentional misconduct or inaction
of Sponsor, except to the extent such Claim is caused by [***] (i) negligence or
wilful misconduct (ii) material breach of this Agreement or Work Order
and/or  (iii) material violation of any law or regulation in the performance of
the Services.

 

In the event [***] incurs costs or expenses as a result of its becoming involved
in, or being required to appear or otherwise participate in, a third party
matter [***].  The Parties agree to [***].

 

10.3Indemnification Procedures

 

Upon receipt of written notice of any Claim which may give rise to a right of
indemnity from the other Party hereto, the Party seeking indemnification (the
“Indemnified Party”) shall give written notice thereof to the other Party (the
“Indemnifying Party”).  The Indemnified Party shall permit the Indemnifying
Party, at its own option and expense, to assume the complete defense of such
Claim, provided that the Indemnified Party will have the right to participate in
the defense of any such Claim at its own cost and expense.  As to those Claims
with respect to which the Indemnifying Party does not elect to assume control,
the Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense, at the Indemnifying Party’s own cost and
expense.  The Indemnifying Party shall make no admission to, nor any settlement
or agreement with any third party without the Indemnified Party’s prior written
consent which consent shall not be unreasonably withheld, provided, however,
reasonable concession shall be made to comply with any requirements of the
Indemnifying Party’s insurance policy.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------

 

11.0LIMITATION OF LIABILITY

 

Except for the indemnification obligations of either Party under Section 10,
under no circumstances shall either Party be liable under this Agreement for any
indirect, incidental, special or consequential damages of the other Party
resulting from such Party’s performance or failure to perform under this
Agreement.  In addition and except for the indemnification obligations of [***]
under Section 10.1 and [***]’s breach of Section 5, in no event shall the
collective, aggregate liability of the [***] Group to Sponsor exceed the [***]
by [***] from Sponsor pursuant to the Work Order from which such liability
arose.

12.0INSURANCE

For each applicable Work Order, Sponsor hereby represents and warrants that it
shall maintain adequate clinical trial and product liability insurance coverage,
with insurance companies having an A. M. Best Rating of [***] [***] or better,
consistent with industry standards to cover all personal injury, death or loss
suffered as a result of the Study drug, participation in the trial or the trial
screening process.  Other than as set forth in Section 10.1, to the extent that
[***] provides depot services to Sponsor, [***].  Sponsor hereby acknowledges
that [***].  Sponsor shall provide [***] with a copy of Sponsor’s effective
Certificate of Insurance or such other documented evidence to confirm that it
has such coverage.  Sponsor shall maintain such insurance for the entire
duration of the Study and shall notify [***] of any changes in coverage which
impact the coverage requirements set forth above.  

 

Prior to commencement of any work under this Agreement, [***] shall, at its sole
expense, maintain the following insurance on its own behalf, with insurance
companies having an A. M. Best Rating of [***], or better:

(1)          [***].  The policy must be on an occurrence form and include the
following limits: [***].

(2)          [***].  This policy must include the following limits: [***].

(3)          [***]: [***].  Throughout the term of this Agreement, the [***]. 
Upon expiration or termination of this Agreement, [***] will either continue to
maintain an active insurance policy, or purchase an extended reporting period
coverage for claims first made and reported to the insurance company within
[***] after the end of the Agreement.

13.0REPRESENTATIONS AND WARRANTIES

Each Party represents that it is authorized to enter into this Agreement, and
any Work Order issued hereunder, and that the terms of this Agreement are not
inconsistent with or a violation of any contracted or other legal obligation to
which it is subject.

 

Each Party represents that it has all qualifications, authorizations, licenses
or permits which are necessary for performance of its obligations under this
Agreement.

14.0DISCLAIMER

Sponsor acknowledges that the results of the Studies for which the Services are
to be provided hereunder are inherently uncertain and that, accordingly, there
can be no assurance, representation or warranty by [***] that the product
covered by this Agreement can, either during the term of this Agreement or
thereafter, be successfully developed or receive the required approval by the
regulatory authorities.

Sponsor acknowledges that the development of the protocol concept and scientific
rationale shall be the sole responsibility of Sponsor regardless of [***]’s
involvement in Study design or protocol-writing (or lack thereof).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------

 

15.0EMPLOYEES; NON-SOLICITATION

[***]’s staff is not, nor shall they be deemed to be at any time during the term
of this Agreement, the employees of Sponsor.  In consideration of the fees and
benefits provided in this Agreement, each Party agrees that, without the other
Party’s prior written consent, during the term of this Agreement and for a
period of [***] following its expiration or other termination, neither Party
shall directly or indirectly solicit for employment or contract, attempt to
employ or contract with, or assist any other entity in employing, contracting
with or soliciting for employment or contract any employee who is at that time
employed/contracted by a Party and who had been employed/contracted by such
Party  in connection with one or more Work Orders issued hereunder.  This
provision shall not be construed to prohibit the advertisement of employment
opportunities or job openings so long as such advertisements are not customized
for, directed at or targeted at specific employees of the other Party nor
prohibit the use of employment search firms so long as such firms are not
directed by the searching party to specifically target the other party’s
employees, independent contractors, and consultants. In the event of a breach of
this Section 15, [***]. The Parties expressly agree that [***].  In the event
that legal action becomes necessary for the enforcement of all or any part of
this provision or to [***] provided for herein, the prevailing party shall
receive in addition to any other damages or relief awarded, its reasonable
attorneys’ fees, together with appropriate costs and interest.  The Parties
acknowledge that in the event of a breach of this Section 15, the other Party
shall be entitled to recover injunctive relief as well as [***], and that the
[***] provision included herein does not provide the Party with an adequate
remedy at law for any such breach.

 

16.0NOTICES

All notices provided for in this Agreement shall be in English and shall be sent
by registered first class mail, postage prepaid, return receipt requested,
addressed to the respective Parties as follows:

If to Sponsor:

Coherus BioSciences, Inc.

201 Redwood Shores Parkway Suite 200

Redwood City, CA 94065

ATTN: General Counsel with a cc to the Chief Medical Officer

If to [***]:

 

c/o [***]

[***]

[***]

ATTN: General Counsel

17.0MISCELLANEOUS

17.1Modification

This Agreement may be supplemented, amended or modified only by mutual agreement
of the Parties.  No supplement, modification or amendment of this Agreement will
be binding unless it is in writing and signed by both Parties.

17.2Assignment

Neither Party shall have the right to assign this Agreement or any of the rights
or obligations hereunder without the prior written consent of the other Party,
except that (a) [***] and (b) either Party may assign this Agreement to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------

 

(i) an Affiliate or (ii) a purchaser of or successor to that area of its
business to which this Agreement is related (or, the case of Sponsor, the
outstanding Work Orders relate), upon prior written notice, [***].

17.3Force Majeure

Neither Sponsor nor [***] shall be liable for delays in performing or any
failure to perform any of the terms of this Agreement or a Work Order caused by
the effects of natural disaster, strike, war (declared or undeclared),
insurrection, acts of terror, government sanction, restriction or prohibition,
or other causes reasonably beyond its control and without its fault, but the
Party failing to perform shall use all commercially reasonable efforts to resume
performance of this Agreement as soon as reasonably feasible. Any episode of
force majeure which continues for [***] days from the date of notification of
its existence shall give the non-affected Party the right to terminate this
Agreement upon [***] days additional notice.

17.4Severability

If any provision of this Agreement is found by a court to be void, invalid or
unenforceable, the same shall either be reformed to comply with applicable laws
and regulations or stricken if not so conformable, so as not to affect the
validity or enforceability of the remaining provisions of this Agreement, except
if the principal intent of this Agreement is frustrated by such reformation or
deletion in which case this Agreement shall terminate.

17.6Entire Agreement

The Parties hereto acknowledge that each has read this Agreement, understands it
and agrees to be bound by its terms.  The Parties agree that this Agreement,
along with each Work Order, is the complete agreement between the Parties on the
subject matter and supersedes all proposals (oral or written), letters of
intent, understandings, representations, conditions, warranties, covenants and
other communications between the Parties relating to the same subject matter.

17.7Survival

The terms contained in Sections 3, 10, 11and 17of this Agreement shall survive
the completion of performance, expiration or termination of this
Agreement.  Sections 5 and 6shall survive for the period expressly set forth in
such Section or, if none, the applicable statute of limitations period
applicable to a claim for breach of such provision.

17.8Governing Law

 

This Agreement shall be interpreted and enforced in accordance with the laws of
the State of California and each Party hereby specifically consents to the
personal jurisdiction thereof.

 

17.9Waiver

 

No waiver of any term, provision or condition of this Agreement whether by
conduct or otherwise in any one or more instances will be deemed to be construed
as a further or continuing waiver of such term, provision or condition or of any
other term, provision or condition of this Agreement.

 

17.10Independent Contractors

 

The Parties’ relationship, as established by this Agreement, is solely that of
independent contractors.  This Agreement does not create any partnership, joint
venture or similar business relationship between the Parties.  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------

 

Subject to Section 10.0 and/or as may be expressly agreed otherwise in a Work
Order in the case of legal representation in the EU, neither Party is a legal
representative of the other Party, and neither Party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.  

 

17.11Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which taken together shall constitute one and the same
instrument. In the event that any signature is delivered by facsimile
transmission, by e-mail delivery of a “.pdf” format data file or other
electronic means, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

17.12Arbitration

In the event a dispute relating to this Agreement or any Work Order arises
between the Parties, the Parties shall confer in good faith to resolve the
dispute through negotiations between respective senior executives of the
Parties.  In the event that the Parties are unable to resolve the dispute,
disputes shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules in Los Angeles,
California.  Judgment shall be rendered by a mutually agreed upon single
arbitrator. The provisions of this section may be enforced by any court of
competent jurisdiction, and the Party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including reasonable attorneys’ fees,
to be paid by the party against whom enforcement is ordered.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized representatives effective as of the Effective
Date.

 

COHERUS BIOSCIENCES, INC.

 

[***]

 

 

 

 

 

 

By:

/s/ Dennis M. Lanfear

 

By:

/s/[***]

 

 

 

 

 

Name:

Dennis M. Lanfear

 

Name:

[***]

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

[***]

 

 

 

 

 

Date:

3/9/2015

 

Date:

2 March 2015

 

LIST OF EXHIBITS:

EXHIBIT A-1:

Form of Work Order Late Phase

EXHIBIT B:

Form of Change Order




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------

 

EXHIBIT A-1

FORM OF WORK ORDER

LATE PHASE

WORK ORDER #

PROTOCOL NUMBER:

This Work Order #__ is made and entered as of the ______ day of ____, 201_ (the
“Effective Date”) by and between ______________ (“Sponsor”) and [***] [Entity]
(“[***]”).

WHEREAS, Sponsor and [***] have entered into that certain Master Services
Agreement dated ______ __,  201_ (hereinafter referred to as the “Agreement”);
and

WHEREAS, pursuant to the Agreement, [***] has agreed to perform certain Services
in accordance with Work Orders from time to time entered into by the Parties, as
more fully provided in Section 1.0 of the Master Agreement, and Sponsor and
[***] now desire to enter into such a Work Order, (the “Work Order”).

WHEREAS, [***] and Sponsor desire that [***] provide certain Services with
respect to _______________________________________________________________, (the
“Study”) for the study of the drug ___________________________ (“Study Drug”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

1.  Scope of Services.  [***] shall perform the Services described in the Scope
of Services, attached to this Work Order as Attachment A (“Scope of Services”).

2.  Compensation.  For performance of these Services, Sponsor shall pay to [***]
the amounts set forth in the Budget set forth in Attachment B to this Work
Order, which amounts shall be payable pursuant to the Payment Schedule set forth
in Attachment C to this Work Order.

3.  Term and Termination.  The term of this Work Order shall commence upon the
effective date stated above and shall continue until completion of Services as
described in Attachment A, provided, however, the provisions of the Agreement
shall govern its termination prior to completion.

4.  Incorporation by Reference; Conflict.  The provisions of the Agreement are
hereby expressly incorporated by reference into and made a part of this Work
Order. In the event of a conflict between the terms and conditions of this Work
Order and those of the Agreement, the terms of the Agreement shall take
precedence and control over those of this Work Order unless the Work Order
expressly and specifically states an intent to supersede the Agreement on a
specific matter by reference.  Unless otherwise specifically defined herein,
each term used herein which is defined in the Agreement shall have the meaning
assigned to such term in the Agreement.

5.  Timely Completion.  The timeline for this Work Order is attached as
Attachment D.

6.  Currency.  All invoices and amounts to be paid shall be in USD.

 

IN WITNESS WHEREOF, the Parties have hereunto signed this Work Order effective
as of the Effective Date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------

 

 

[***] [Entity]

 

 

Coherus BioSciences, Inc.

 

 

 

 

 

By:

Sample

 

By:

Sample

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

LIST OF ATTACHMENTS:

ATTACHMENT A:SCOPE OF SERVICES

ATTACHMENT B:BUDGET

ATTACHMENT C:PAYMENT SCHEDULE

ATTACHMENT D:TIMELINE

 




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------

 

WORK ORDER ATTACHMENT C

PAYMENT SCHEDULE

 

1.

Service Fees (To be billed separately)

1.1.

Notwithstanding the payment terms in Section 3.4 of the Agreement, [***] of this
Work Order, Sponsor will [***] which represents [***].  All subsequent invoices
will be submitted to Sponsor by email based on the Payment Schedule.  With the
exception of [***], which shall be due within xx (xx) days of Sponsor’s receipt
of an invoice for same, payment terms shall be as defined in the Agreement.  Any
outstanding balances will be reconciled [***]. Service Fees shall be invoiced
separately from Pass-through Expenses and Investigator/Institution Fees.

 

1.2.

Payment shall be issued by check or wire transfer at Sponsor’s option.  Wiring
instructions are as follows:

 

Account Holder:

Bank Name:  Bank Address:  

ABA No.:  

Bank Account No.:

Routing:

Swift Code:  

 

2.

Pass-through Expenses (To be billed separately)

2.1.

Notwithstanding the payment terms in Section 3.4 of the Agreement, [***] of this
Work Order, Sponsor will [***] which represents [***].  [***] will submit
subsequent monthly invoices by email for incurred Pass-through Expenses based on
actuals. With each subsequent invoice for Pass-through Expenses, [***] will
[***].  With the exception of [***], which shall be due within xx (xx) days of
Sponsor’s receipt of an invoice for same, payment terms shall be as defined in
the Agreement.  Any outstanding balances will be reconciled [***].

 

3.

Investigator/Institution Fees (To be billed separately)

3.1.

Notwithstanding the payment terms in Section 3.4 of the Agreement, [***] of this
Work Order, Sponsor will [***] which represents [***]. Periodically, [***] will
invoice Sponsor by email to [***].  The invoice will be accompanied by a report
which [***]. If an increase in the amount of anticipated
Investigator/Institution grants is necessary, [***] will provide appropriate
support justifying such increase.  With the exception of [***], which shall be
due within xx (xx) days of Sponsor’s receipt of an invoice for same, payment
terms shall be as defined in the Agreement.  Any outstanding balances will be
reconciled and provided [***].  For avoidance of doubt, [***] will make all
grant payments only from funds received from Sponsor specifically for this
purpose. [***] shall not [***].

4.

Accounting close out for items 1, 2 and 3 above

4.1.

After [***] days following the end of the study, the presumption shall be that
no further payments are owed by Sponsor to [***] for Service Fees.  After [***]
days following the end of the study, the presumption shall be that no further
payments will be made by Sponsor to [***] for Pass-through Expenses.
Accordingly, Sponsor shall have a right to a refund of any amounts of the
prepayments made in according to sections 1 through 3 above which exceed the
aggregate actual expense.  




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF CHANGE ORDER

 

Sponsor:

[***] Project Manager:

Protocol Number:

[***] ID:

Change Order #:

Date:

 

[***] [Entity] (“[***]”) and Sponsor Name (“Sponsor”) entered into a Work Order
dated [effective date] (“Work Order”) [as amended by Change Order # 1 effective
[effective date]] [and further amended by Change Order # 2 effective [effective
date]] in which [***] was to provide certain Services to Sponsor in connection
with Study [insert Protocol number] (“Study”).  [***] and Sponsor wish to amend
the Work Order as follows:

 

1.  Revisions to the Scope of Services including timelines).  The Scope of
Services has been revised as described below, and [***] will provide the
following additional services [will not provide the following services initially
contracted]:

 

Description of Service

Target Completion Date

Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

2.  Revisions to the Study Budget.  As a result of the changes to the Services
and Scope of Services, this Change Order #[Insert] [increases] [decreases] the
Service fees as shown above.  A revised total budget value is below.

 

 

Services Fees

Estimated Pass Through Costs

Total

Original Work Order Value:

 

 

 

Change Order #1 Value:

 

 

 

[Add additional Change Orders as necessary]

 

 

 

Revised Contract Value:

 

 

 

 

3.  Revisions to the Payment Schedule.  A revised and restated payment schedule,
as amended by Change Order #[Insert#] is detailed below.

 

Payment Schedule, as amended by Change Order #[Insert]

 

Except to the extent specifically modified by this Change Order #[Insert], the
provisions of the Work Order remain unmodified and the Work Order as amended by
this Change Order #[Insert] is confirmed as being in full force and effect.  
All defined terms within the Work Order shall have the same meaning when used
herein.  


 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------

 

 

Authorized representatives of the Parties have executed this Change Order #
[insert] effective as of the Effective Date written above.

 

[***] [Entity]

 

 

Coherus BioSciences, Inc.

 

 

 

 

 

By:

Sample

 

By:

Sample

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18